 1
 2
 3
 4
 5
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
11   KAREN JEWELL,                         )                      Case No.: 1:18-cv-01460 DAD JLT
                                           )
12             Plaintiff,                  )                      ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                           )                      SANCTIONS SHOULD NOT BE IMPOSED FOR
13        v.                               )                      THE FAILURE TO COMPLY WITH THE
14   WILLIAM MONCRIEF FRANCIS III, et al., )                      COURT’S ORDERS AND TO PROSECUTE THIS
                                           )                      ACTION; ORDER CONTINUING SCHEDULING
15             Defendants.                 )                      CONFERENCE
                                           )
16
17              On October 23, 2018, the plaintiff initiated this action for violations of the Americans with

18   Disabilities Act and other state law violations. (Doc. 1) The same day, the Court issued the summons

19   (Doc. 2) and its order setting the mandatory scheduling conference to occur on January 17, 2019.

20   (Doc. 3) In its order setting the mandatory scheduling conference, the Court advised counsel:

21              The Court is unable to conduct a scheduling conference until defendants have been served with
                the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22              summons and complaint and dismiss those defendants against whom plaintiff(s) will not
                pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23              so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
                requirement of timely service of the complaint. Failure to timely serve summons and complaint
24              may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 3 at 1) Despite this, the plaintiff has not filed a proof of service of the summons and complaint

26   as to William Moncrieff Francis III1 and no defendant has appeared in the action. Therefore, the Court

27
28
     1
         The Court makes no comment as to the propriety of the service on the corporation.

                                                                   1
 1   ORDERS,
 2          1.      No later than January 18, 2019, the plaintiff SHALL show cause why sanctions
 3   should not be imposed for the failure to serve the summons and complaint and file proof of service.
 4   Alternatively, the plaintiffs may file proofs of service;
 5          2.      Due the failure of the defendant to appear and the lack of proof of service which would
 6   prevent entry of default, the scheduling conference is CONTINUED to February 25, 2019 at 9:00
 7   a.m.
 8
 9   IT IS SO ORDERED.
10
        Dated:     January 10, 2019                              /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
